                                 Case 19-22881           Doc 70-3             Filed 01/13/21 Entered 01/13/21 13:48:03                             Desc Exhibit
                                                                                     B Page 1 of 3

                                      EXHIBIT B

                               TARDILY FILED CLAIMS

                                                                                 Applicable Bar                      Filed
No.                   Claimant                Claim Filed In Case   Claim No.                         Date Filed                 Filed Classification Modified Classification     Reason for Modification
                                                                                      Date                          Amount
      Constance Nowak                         Pipeline-Westlake       162-1         1/6/2020          1/28/2020     $5,000.00   Priority under       Tardily filed under        Claim filed after applicable bar
      419 Luthin Rd.                          Hospital, LLC (19-                                                                11 U.S.C.            11 U.S.C. § 726 (a)(3)     date.
 1
      Oak Brook, IL 60523                          22881)                                                                       § 507(a)(4)

      Cook County Department of Revenue       Pipeline-Westlake       166-1         2/3/2020          3/17/2020    $ 4,480.61 Priority under         Tardily filed under        Claim filed after applicable bar
      118 North Clark Street, Room 1160       Hospital, LLC (19-                                                              11 U.S.C.              11 U.S.C. § 726 (a)(3)     date.
 2                                                 22881)                                                                     § 507(a)(8)
      Chicago, IL 60602

      CyraCom, LLC                            Pipeline-Westlake       151-1         1/6/2020          1/9/2020     $ 2,365.42 Unsecured              Tardily filed under        Claim filed after applicable bar
      2650 E. Elvira Ste 132                  Hospital, LLC (19-                                                                                     11 U.S.C. § 726 (a)(3)     date.
 3                                                 22881)
      Tucson, AZ 85756

      Debora A. Maggio                        Pipeline-Westlake       160-1         1/6/2020          1/28/2020    $ 24,002.79 Unsecured             Tardily filed under        Claim filed after applicable bar
      1226 S. Maple #2                        Hospital, LLC (19-                                                                                     11 U.S.C. § 726 (a)(3)     date.
 4                                                 22881)
      Berwyn, IL 60402

      Edward C. McWilliams                    Pipeline-Westlake       147-1         1/6/2020          1/8/2020     $ 2,378.46 Priority under         Tardily filed under        Claim filed after applicable bar
      401 Grandville Ave.                     Hospital, LLC (19-                                                              11 U.S.C.              11 U.S.C. § 726 (a)(3)     date.
 5                                                 22881)                                                                     § 507(a)(4)
      Hillside, IL 60162

      Elaine D. Eskridge                      Pipeline-Westlake       158-1         1/6/2020          1/21/2020    $ 1,902.00 Priority under         Tardily filed under        Claim filed after applicable bar
      2217 West Division Apt 3                Hospital, LLC (19-                                                              11 U.S.C.              11 U.S.C. § 726 (a)(3)     date.
 6                                                 22881)                                                                     § 507(a)(4)
      Melrose Park, IL 60160

      Gladys Jean Gary                        Pipeline-Westlake       146-1         1/6/2020          1/8/2020     $ 4,654.80 Priority under         Tardily filed under        Claim filed after applicable bar
      510 Gregory Avenue, Apt. 3 A            Hospital, LLC (19-                                                              11 U.S.C.              11 U.S.C. § 726 (a)(3)     date.
 7                                                 22881)                                                                     § 507(a)(4)
      Glendale Heights, IL 60139

      Jamerson & Bauwens Electrical           Pipeline-Westlake       169-1         1/6/2020          6/9/2020     $ 4,271.66 Unsecured              Tardily filed under        Claim filed after applicable bar
      Contractors, Inc.                       Hospital, LLC (19-                                                                                     11 U.S.C. § 726 (a)(3)     date.
 8                                                 22881)
      3160 MacArthur Blvd.
      Northbrook, IL 60062-6006
      Jeremy Walker                           Pipeline-Westlake       143-1         1/6/2020          1/8/2020     $ 5,694.30 Priority under         Tardily filed under        Claim filed after applicable bar
      525 Hyde Park                           Hospital, LLC (19-                                                              11 U.S.C.              11 U.S.C. § 726 (a)(3)     date.
 9                                                 22881)                                                                     § 507(a)(4)
      Bellwood IL 60104

   Judyta Hankus                              Pipeline-Westlake       142-1         1/6/2020          1/8/2020     $ 4,477.44 Priority under         Tardily filed under        Claim filed after applicable bar
   9223 Osceola Ave.                          Hospital, LLC (19-                                                              11 U.S.C.              11 U.S.C. § 726 (a)(3)     date.
10                                                 22881)                                                                     § 507(a)(4)
   Morton Grove, IL 60053




                                                                                                  1
                              Case 19-22881         Doc 70-3           Filed 01/13/21 Entered 01/13/21 13:48:03                        Desc Exhibit
                                                                              B Page 2 of 3

   Kahntact Medical d/b/a AlcoPro, Inc.   Pipeline-Westlake    170-1        1/6/2020       8/25/2020   $    221.00 Unsecured             Tardily filed under      Claim filed after applicable bar
   PO Box 10954                           Hospital, LLC (19-                                                                             11 U.S.C. § 726 (a)(3)   date.
11                                             22881)
   Knoxville, TN 37939

   Martha Christian                       Pipeline-Westlake    157-1        1/6/2020       1/16/2020   $ 10,620.00 Unsecured             Tardily filed under      Claim filed after applicable bar
   1512 S. 6th Avenue                     Hospital, LLC (19-                                                                             11 U.S.C. § 726 (a)(3)   date.
12                                             22881)
   P.O. Box 607
   Maywood, IL 60153-0607
   Michael E. Rivers                      Pipeline-Westlake    133-1        1/6/2020       1/7/2020    $ 1,316.00 Priority under         Tardily filed under      Claim filed after applicable bar
   1824 S. 9th Ave.                       Hospital, LLC (19-                                                      11 U.S.C.              11 U.S.C. § 726 (a)(3)   date.
13                                             22881)                                                             § 507(a)(4)
   Maywood, IL 60153

   Michelle Rossi                         Pipeline-Westlake    145-1        1/6/2020       1/8/2020    $ 1,578.00 Unsecured              Tardily filed under      Claim filed after applicable bar
   1006 N 11th Ave.                       Hospital, LLC (19-                                                                             11 U.S.C. § 726 (a)(3)   date.
14                                             22881)
   Melrose Park, IL 60160

   Miriam R. Estrada                      Pipeline-Westlake    150-1        1/6/2020       1/9/2020    $ 14,256.00 Unsecured             Tardily filed under      Claim filed after applicable bar
   982 S Carly Cir.                       Hospital, LLC (19-                                                                             11 U.S.C. § 726 (a)(3)   date.
15                                             22881)
   Yorkville, IL 60560

     Monika Cahill                        Pipeline-Westlake    153-1        1/6/2020       1/10/2020   $ 14,290.56 Unsecured             Tardily filed under      Claim filed after applicable bar
     1004 S. Cedarcrest Dr.               Hospital, LLC (19-                                                                             11 U.S.C. § 726 (a)(3)   date.
16                                             22881)
     Schaumburg, IL 60193

   Natasha K. Gordon                      Pipeline-Westlake    148-1        1/6/2020       1/8/2020    $ 16,047.00 Priority under        Tardily filed under      Claim filed after applicable bar
   30 W Burlington Ave.                   Hospital, LLC (19-                                                       11 U.S.C.             11 U.S.C. § 726 (a)(3)   date.
17                                             22881)                                                              § 507(a)(4)
   Westmont, IL, 60559

   Ricardo Briales, II                    Pipeline-Westlake    134-1        1/6/2020       1/7/2020    $ 2,591.68 Priority under        Tardily filed under       Claim filed after applicable bar
   508 Bellwood Ave.                      Hospital, LLC (19-                                                      11 U.S.C. § 507(a)(4) 11 U.S.C. § 726 (a)(3)    date.
18                                             22881)
   Bellwood, IL 60104

   Thomas Knysch                          Pipeline-Westlake    149-1        1/6/2020       1/8/2020    $ 7,963.35 Priority under         Tardily filed under      Claim filed after applicable bar
   637 N. Michigan St.                    Hospital, LLC (19-                                                      11 U.S.C.              11 U.S.C. § 726 (a)(3)   date.
19                                             22881)                                                             § 507(a)(4)
   Elmhurst, IL 60126

   VCG, Ltd. d/b/a VCG Uniform            Pipeline-Westlake    135-1        1/6/2020       1/7/2020    $ 3,133.55 Unsecured              Tardily filed under      Claim filed after applicable bar
   5050 W. Irving Park Road               Hospital, LLC (19-                                                                             11 U.S.C. § 726 (a)(3)   date.
20                                             22881)
   Chicago, IL 60641

   Virginia Bahena                        Pipeline-Westlake    154-1        1/6/2020       1/10/2020   $ 15,602.00 Priority under        Tardily filed under      Claim filed after applicable bar
   2947 North Mango Ave.                  Hospital, LLC (19-                                                       11 U.S.C.             11 U.S.C. § 726 (a)(3)   date.
21                                             22881)                                                              § 507(a)(4)
   Chicago, IL, 60634

   Vital Care Industries Inc.             Pipeline-Westlake    167-1        1/6/2020       5/7/2020    $    109.55 Unsecured             Tardily filed under      Claim filed after applicable bar
   7650 West 185th Street, Suite C        Hospital, LLC (19-                                                                             11 U.S.C. § 726 (a)(3)   date.
22                                             22881)
   Tinley Park, IL 60477




                                                                                       2
                          Case 19-22881      Doc 70-3           Filed 01/13/21 Entered 01/13/21 13:48:03                       Desc Exhibit
                                                                       B Page 3 of 3

   Wilonda Thornton                Pipeline-Westlake    152-1        1/6/2020       1/7/2020   $ 9,235.37 Priority under        Tardily filed under      Claim filed after applicable bar
   6720 Echo Ln. Apt. 5            Hospital, LLC (19-                                                     11 U.S.C. § 507(a)    11 U.S.C. § 726 (a)(3)   date.
23                                      22881)                                                            and (a)(4)
   Westmont IL 60559




                                                                                3
